Title: From Thomas Jefferson to the Commissioners of the Treasury, 16 May 1788
From: Jefferson, Thomas
To: Commissioners of the Treasury


          
            
              Gentlemen
            
            Paris May 16. 1788.
          
          In a letter of Mar. 29. which I had the honour of addressing you from Amsterdam, I stated to you what had passed till that date relative to our money affairs in Europe, and I inclosed you an estimate of these which looked forward to the end of the year 1790. I mentioned to you also that the prospect of filling up the loan of the last million was at that moment good, so that I thought you might be at ease as to the paiment of the June interest. I have now the pleasure to inclose you a letter from our bankers of the 8th. inst. wherein they inform me they have sold bonds enough to pay the June interest and have a surplus sufficient to replace the monies lent from the Virginia fund and by Mr. Grand. These advances were but momentary accomodations, made under the mistaken idea that the money was in Amsterdam ready to replace them, and it was not in idea to inscribe them on the roll of the debts of the United states, to take their turn of paiment. You will therefore I hope think me justifiable in having them replaced immediately as there is money enough now for that purpose over and above the June interest. The balance due to Gateau is for one of the medals I had your orders to have made, and has been due upwards of a twelvemonth. Mr. Short’s salary I suppose included under your general order that the diplomatic calls shall be regularly paid by our bankers. So far then I shall venture to draw immediately, perhaps also for the little balance due to Ast, whose distresses call loudly for assistance. He has been obliged to carry his clothes to the pawn broker’s to raise money for his subsistance. All the other articles of the estimate will await your orders, which you will therefore be pleased to give as you shall think proper.
          The foreign officers had proposed a meeting, the object of which was, as I heard, to address Congress in terms which would have been very disagreeable, and at the same time to present a petition to the king claiming his interposition. This would have made a great deal of noise, and produced very disagreeable effects. This was a few days before I went to Amsterdam. I saw Colo. Gouvion the day before I set out, and desired him to quiet them till my return, explaining to him that one of the objects of my journey would be to enable you to pay them. I have since my return informed them of the prospect of paiment, and that your orders for that purpose may be hoped by the month of June—A letter from Obrian at Algiers shews me that he has had an intimation of my  being authorised to redeem them, and imputes the delay to me. I have endeavored on the contrary to have it believed at Algiers that the public will not interest itself in their redemption, having been assured by the General of the religious order who is to act for us that if the Dey has the least expectations that the public will interfere, he will hold them at such prices as this order has never given, and cannot consent to give because of the precedent, and that in this case we shall lose the benefit of their agency. Under these circumstances it would be cruelty to the captives to let them know we are proceeding to their redemption. They could not keep their own secret, and the indiscretion of any one of them might for ever blast the prospect of their redemption. For I suppose it to be uncontrovertible that a regard to the safety and liberty of our seamen and citizens in general forbids us to give such prices for those in captivity as will draw on our vessels peculiarly the pursuit of those sea-dogs. It is for the good of the captives themselves therefore that we submit to be thought hardly of by them: but no time should be lost unnecessarily in proceeding to their redemption: nor shall a moment be lost after I shall be authorised by your order to receive the money. You perceive that by the extract from the letter of the bankers which I have the honour to inclose you, they expect to place speedily the rest of the bonds. I think I may venture to assure you they can do it at any moment if they are pushed. You know the misunderstandings which exist between those two houses. These are the cause of their not always saying as much as they might venture to say with truth.—There is an error in the estimate I sent you which must be explained. I omitted, when I set out from Paris, to ask Mr. Short for a state of the balance due him, and had always been ignorant of it, as the account remained between him and Mr. Grand. When making the estimate at Amsterdam, therefore, I was obliged to conjecture what that balance was, which I did from a very slight and mistaken circumstance as I now find. The balance due him, instead of being about 5000,₶ as I had guessed, is 13,146.₶6 as you will see by his account now inclosed. I have the honour to be with sentiments of the most perfect esteem & respect, Gentlemen, Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        